DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (KR1020100108924, Machine translation) in view of Sekiguchi (US Pub No. 2011/0240983)
	Regarding Claim 1-5, Yoon et al. teaches the following compound similar to formula 4 to 6 [0045]:
Compound 20
Compound 25

    PNG
    media_image1.png
    219
    161
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    217
    178
    media_image2.png
    Greyscale


	
	Yoon et al. is silent on the structure of formula 1.
	Compound 20 teaches an end structure which comprises a terphenyl groups attached, whereas compound 25 teaches an end structure with a triazine with two phenyl end units attached.
	Yoon et al. teaches the following compound similar to formula 4 to 6 [0045]
	Sekiguchi et al. teaches the use of a triazine group on a compound used in an organic light emitting device for the purpose of providing continuous driving lifetime [0026], the triazine group can be used in a compound which is used in a emission layer [0046], and provide the effect of lengthening the continuous driving lifetime for the organic light emitting device [0049].
	Since Yoon et al. teaches compound 20 can be used for the advantage that the luminous efficiency can be good and the chromatic purity and lifetime property of the material are excellent and the OLED device in which the driving durability is excellent [page 9 of 22, top right of page] and used in a light emission material [page 8 of 22, bottom right of page], it would have been obvious to one of ordinary skill in the art before the filing of the invention replace the terphenyl group of compound 20, with the triazine group of Sekiguchi et al. in order to lengthen the continuous driving lifetime of the organic light emitting device [0049].
	In addition, the combination would have been merely the selection of a known end unit for benzocarbazole derivatives known in the art and one of ordinary skill would have had a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Yoon et al. teaches a=1, b=1, R1=hydrogen, R2=hydrogen, Ar1 and Ar2 are phenyl (6 carbon aryl group).
Although modified Yoon et al. teaches an isomer of the claim compounds, one skilled in the art before the filing of the invention would have reasonable expected that an isomer of the compound of modified Yoon et al. to have similar properties of the claimed isomer configuration of claim 1 and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
	Regarding Claim 6, with the combination above, modified Yoon et al. teaches an organic electroluminescent device comprising the organic electroluminescent compound of the claim [See rejection of claim 1, and page 1 of 22, bottom left of page].
Claim 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (KR1020100108924, Machine translation) in view of Sekiguchi (US Pub No. 2011/0240983) and Kadoma (US Pub No. 2014/0330017)
	Regarding Claim 7-11, Yoon et al. teaches a first and second electrode [See page 20 of 22 to 22 of 22, ITO and Al are first and second electrode] a light emitting layer [page 22 of 22] between the first and second electrode. The light emitting layers comprises a dopant [page 21 of 22]. Examiner notes the bottom of page 20 through page 22 teaches the formation of the OLED device. 
Yoon et al. teaches the following compound similar to formula 1 [0045]:
Compound 20
Compound 25

    PNG
    media_image1.png
    219
    161
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    217
    178
    media_image2.png
    Greyscale


	
	Yoon et al. is silent on the structure of formula 1.
	Compound 20 teaches an end structure which comprises a terphenyl groups attached, whereas compound 25 teaches an end structure with a triazine with two phenyl end units attached.
	Yoon et al. teaches the following compound similar to formula 1 [0045].
	Sekiguchi et al. teaches the use of a triazine group on a compound used in an organic light emitting device for the purpose of providing continuous driving lifetime [0026], the triazine group can be used in a compound which is used in a emission layer [0046], and provide the effect of lengthening the continuous driving lifetime for the organic light emitting device [0049].
	Since Yoon et al. teaches compound 20 can be used for the advantage that the luminous efficiency can be good and the chromatic purity and lifetime property of the material are excellent and the OLED device in which the driving durability is excellent [page 9 of 22, top right of page] and used in a light emission material [page 8 of 22, bottom right of page], it would have been obvious to one of ordinary skill in the art before the filing of the invention replace the terphenyl group of compound 20, with the triazine group of Sekiguchi et al. in order to lengthen the continuous driving lifetime of the organic light emitting device [0049].
	In addition, the combination would have been merely the selection of a known end unit for benzocarbazole derivatives known in the art and one of ordinary skill would have had a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Yoon et al. teaches a=1, b=1, R1=hydrogen, R2=hydrogen, Ar1 and Ar2 are phenyl (6 carbon aryl group).
Although modified Yoon et al. teaches an isomer of the claim compounds, one skilled in the art before the filing of the invention would have reasonable expected that an isomer of the compound of modified Yoon et al. to have similar properties of the claimed isomer configuration of claim 1 and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
	Modified Yoon et al. is silent on formula 7.
	Kadoma et al. teaches the compound PCCP on page 36, [0277-0278] used to provide highly reliable and high carrier-transport properties to contribute to a reduction in driving voltage [0143] for use in a light emitting layer [0283].
	Since modified Yoon et al. is concerned about dropping the driving voltage [page 22 of 22, middle right of page], it would have been obvious to one of ordinary skill in the art before the filing of the invention to add the PCCP of Kadoma et al. to the OLED of modified Yoon et al. in order to provide highly reliable and high carrier-transport properties to contribute to a reduction in driving voltage [0143] for use in a light emitting layer [0283].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726